Case 1:18-cv-00002-PKC-PK Document 68 Filed 05/29/20 Page 1 of 14 PageID #: 468



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 CYNTHIA FUKELMAN, TSIPORA KUBA,
 YOUNG SOOK SANCHEZ, BRIAN
 MILLER, JOHN SUAREZ, TRACEY ALLEN,
 ARIEL DAVID, YARON GILINSKY,                                   MEMORANDUM & ORDER
 TOMER BITON, and ANTHONY PANZA,                                 18-CV-00002 (PKC) (PK)

                                Plaintiffs,

                  - against -

 DELTA AIR LINES, INC.,

                                 Defendant.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

         Plaintiffs Cynthia Fukelman, Tsipora Kuba, Young Sook Sanchez, Brian Miller, John

 Suarez, Tracey Allen, Ariel David, Yaron Gilinsky, Tomer Biton, and Anthony Panza commenced

 this action on January 2, 2018, alleging discrimination pursuant to Title VII of the Civil Rights

 Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.; 42 U.S.C. § 1981 (“Section 1981”); the Age

 Discrimination in Employment Act of 1967 (the “ADEA”), 29 U.S.C. § 621 et seq.; the Family

 Medical Leave Act of 1993 (the “FMLA”), 29 U.S.C. § 2601 et seq.; the Americans with

 Disabilities Act (the “ADA”), 42 U.S.C. § 12101 et seq.; the New York State Human Rights Law,

 and the New York City Human Rights Law. Plaintiffs thrice amended their complaint (Dkts. 37,

 33, 24), with each amendment preceded by a pre-motion request by Defendant to file a motion to

 dismiss, and a pre-motion conference being held by the Honorable Peggy Kuo, United States

 Magistrate Judge (see Dec. 12, 2018 Minute Entry; Oct. 12, 2018 Minute Entry; Apr. 5, 2018

 Minute Entry).      On March 29, 2019, Defendant moved to dismiss Plaintiffs’ third amended

 complaint (“TAC”) pursuant to Federal Rule of Civil Procedure 12(b)(6). (Dkt. 46.) Defendant’s

                                                            1
Case 1:18-cv-00002-PKC-PK Document 68 Filed 05/29/20 Page 2 of 14 PageID #: 469



 motion was referred to Judge Kuo for a Report and Recommendation (“R&R”) pursuant to 28

 U.S.C. § 636(b) and Local Rule 72.1(d). (May 8, 2019 Order.) Judge Kuo recommended that

 Defendant’s motion to dismiss be granted in its entirety. (R&R, Dkt. 63, at 51.) Plaintiffs timely

 filed objections to the R&R on April 27, 2020 (Dkt. 64), and Defendant filed its opposition to

 Plaintiffs’ objections on May 11, 2020 (Dkt. 67). Finding no merit to Plaintiffs’ objections and no

 error in Judge Kuo’s recommendations, the Court adopts the R&R as to Plaintiffs’ remaining

 claims 1 in its entirety and grants Defendant’s motion to dismiss those claims.

                                     STANDARD OF REVIEW

         A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

 or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

 28 U.S.C. § 636(b)(1)(C). With respect to a magistrate judge’s recommendation on a dispositive

 matter, the district court reviews for clear error those findings to which a party has not specifica lly

 objected. See Bassett v. Elec. Arts, Inc., 93 F. Supp. 3d 95, 101 (E.D.N.Y. 2015) (“The district

 court may adopt those portions of the recommended ruling to which no timely objections have

 been made, provided no clear error is apparent from the face of the record.” (citing, inter alia, 28

 U.S.C. § 636(b)(1)(C))). The district court reviews de novo those portions of an R&R to which a

 party has specifically objected. See 28 U.S.C. § 636(b)(1)(C) (“A judge of the court shall make a

 de novo determination of those portions of the report or specified proposed findings or

 recommendations to which objection is made.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must

 determine de novo any part of the magistrate judge’s disposition that has been properly objected

 to.”). However, “objections that are merely perfunctory responses argued in an attempt to engage




         1As part of their objections, Plaintiffs withdrew their ADA, FMLA, and New York state
 law claims. (Plaintiffs’ Objections (“Pls.’ Objs.”), Dkt. 64, at ECF 14.)
                                                    2
Case 1:18-cv-00002-PKC-PK Document 68 Filed 05/29/20 Page 3 of 14 PageID #: 470



 the district court in a rehashing of the same arguments set forth in the original papers will not

 suffice to invoke de novo review.” Rafiy v. County of Nassau, No. 15-CV-6497 (SJF) (GRB),

 2019 WL 7046560, at *1 (E.D.N.Y. Dec. 23, 2019) (quoting Owusu v. N.Y. State Ins., 655 F. Supp.

 2d 308, 312–13 (S.D.N.Y. 2009)). “General or conclusory objections, or objections which merely

 recite the same arguments presented to the magistrate judge, are reviewed for clear error.” Chime

 v. Peak Sec. Plus, Inc., 137 F. Supp. 3d 183, 187 (E.D.N.Y. 2015) (internal quotation and citation

 omitted).

                                            DISCUSSION

         Plaintiffs raise six objections, each of which argues that the R&R failed to consider some

 set of Plaintiffs’ factual allegations related to their claims of discrimination based on ethnicity and

 age. 2 Specifically, Plaintiffs’ objections argue that

        (1) the R&R “applied a heightened and improper standard” in dismissing Plaintiffs’ claims
            (Pls.’ Objs., Dkt. 64, at ECF 5–6);

        (2) the R&R failed to consider Plaintiffs’ allegations that they were disciplined by
            Defendant for policy violations they allegedly did not commit (id. at ECF 9);

        (3) Plaintiffs’ hostile work environment claims are plausible because the anti-Semitic
            comments were “objectively severe,” and “Plaintiffs subjectively found the
            environment to be abusive” (id. at ECF 10–11);

        (4) Plaintiffs’ associational claims are plausible because Plaintiffs “were the target of false
            discipline” by Defendant, and the R&R did not adequately consider these allegatio ns
            (id. at ECF 12–13);

        (5) the R&R erred in dismissing Plaintiffs’ claims because “comparators are not a legal
            requirement to survive a motion to dismiss” (id. at ECF 13); and

        (6) Plaintiffs’ age discrimination claims are plausible (id. at ECF 14).




         2 The Court assumes that Plaintiffs’ objections, which do not cite to any underlying statutes,
 refer to their discrimination claims under Title VII, Section 1981, and the ADEA.
                                                    3
Case 1:18-cv-00002-PKC-PK Document 68 Filed 05/29/20 Page 4 of 14 PageID #: 471



 The Court considers each objection in turn and reviews de novo the portions of the R&R to which

 each objection pertains, unless otherwise noted.

         As an initial matter, at the motion to dismiss stage the Court treats the elements of a prima

 facie case as “an outline of what is necessary to render a plaintiff’s employment discrimina tio n

 claims for relief plausible.” Barrett v. Forest Labs., Inc., 39 F. Supp. 3d 407, 429 (S.D.N.Y. 2014)

 (internal quotations and citation omitted); see also Littlejohn v. City of New York, 795 F.3d 297,

 308 (2d Cir. 2015) (noting that the standard for establishing the sufficiency of a plaintiff’s prima

 facie case is not a pleading requirement but an evidentiary standard). Thus, in order for the Court

 to deem a set of factual allegations plausible, and therefore adequate to defeat a motion to dismiss,

 a plaintiff must allege facts that allow the Court, in substance, to infer the essential elements of a

 prima facie case. See Sosa v. N.Y.C. Dep’t of Educ., 368 F. Supp. 3d 489, 495 (E.D.N.Y. 2019)

 (citation omitted).   Here, the Court notes that the R&R sets out the correct prevailing legal

 standards in examining Plaintiffs’ discrimination claims under Title VII, Section 1981, and the

 ADEA. (See R&R, Dkt. 63, at 16–17 (Title VII), 28 (Section 1981), 29 (the ADEA).) 3

 I.      Plaintiffs’ Objection to the R&R’s Motion to Dismiss Standard

         Plaintiffs first object to the R&R on the grounds that the R&R “failed to consider all of

 Plaintiffs’ allegations” and prematurely “applied a heightened standard” in dismissing Plaintiffs’

 claims pursuant to Rule 12(b)(6). (Pls.’ Objs., Dkt. 64, at ECF 6.) This objection seems to pertain



         3 To the extent Plaintiffs argue that the R&R applied an incorrectly heightened standard to
 their Section 1981 claim, which they do not articulate in their objections, the Court concludes that
 such an argument would be unavailing. In order to prevail on a Section 1981 claim, a plaintiff
 must “initially plead and ultimately prove that, but for race, it would not have suffered the loss of
 a legally protected right.” (R&R, Dkt. 63, at 28 (quoting Comcast Corp. v. Nat’l Assoc. of African
 Am.-Owned Media, 140 S. Ct. 1009, 1019 (2020)).) The Court agrees with the R&R’s conclusio n
 that, as Plaintiffs do not allege facts sufficient to give rise to an inference of discrimination under
 Title VII, Plaintiffs have not plausibly alleged that “their ethnicity was a but-for cause of the
 actions against them.” (See id.)
                                                    4
Case 1:18-cv-00002-PKC-PK Document 68 Filed 05/29/20 Page 5 of 14 PageID #: 472



 to the R&R’s analysis of Plaintiffs’ ethnicity and age discrimination claims as a whole rather than

 to any specific portion of that analysis. Because this objection is “[g]eneral or conclusory,” Chime,

 137 F. Supp. 3d at 187 (internal quotation and citation omitted), the Court applies only clear error

 review and finds none. The Court further notes that, contrary to Plaintiffs’ objection, the R&R did

 not apply a “probability requirement” but, rather, properly applied the plausibility standard

 established by Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corporation. v. Twombly,

 550 U.S. 544 (2007).

        Plaintiffs also argue in this objection that “[t]he combination of false discipline and hostile

 work environment, push Plaintiffs’ claim[s] over the line from ‘merely possible’ to ‘plausible.’ ” 4

 (Pls.’ Objs., Dkt. 64, at ECF 6 (emphasis in original) (citing Iqbal, 556 U.S. 662).) However,

 Plaintiffs raised a prior iteration of this argument in their opposition to Defendant’s motion to

 dismiss and, as they acknowledge therein, in an even earlier submission:

        As discussed in Plaintiffs’ response to Defendant’s pre-motion letter, at this stage,
        upon a motion to dismiss the combination of a known discriminatory work
        environment infected with antisemitism, combined with specific instances of
        discrimination towards Plaintiffs, as well as adverse employment actions, an
        inference arises that antisemitic discrimination was the cause of these adverse
        employment actions.

 (Plaintiffs’ Opposition (“Pls.’ Opp’n”), Dkt. 56, at 12.) Thus, by Plaintiffs’ own admission, this

 objection merely “rehash[es] the same arguments set forth in the original papers.” Sosa, 368 F.

 Supp. 3d. at 495 (internal quotations and citations omitted). Affording de novo review to “[s]uch

 objections would reduce the magistrate’s work to something akin to a meaningless dress

 rehearsal.” Rolle v. Educ. Bus Transp., Inc., No. 13-CV-1729 (SJF) (AKT), 2014 WL 4662267,

 at *1 (E.D.N.Y. Sept. 17, 2014) (internal quotation and citation omitted) (adopting in its entirety



        4  As discussed infra, Plaintiffs seem to repeat variations of this argument in their second,
 third, and fourth objections.
                                                   5
Case 1:18-cv-00002-PKC-PK Document 68 Filed 05/29/20 Page 6 of 14 PageID #: 473



 R&R dismissing plaintiff’s employment discrimination claims). Accordingly, the Court reviews

 this portion of the R&R only for clear error and again finds none.

        The Court also generally observes that Plaintiffs’ approach to their claims, as exemplif ied

 by their consistent refrain that the combination of false discipline and hostile work environme nt

 provides sufficient grounds on which to rest their discrimination claims, essentially combines

 every bad aspect of their employment—regardless of who was responsible for it, or where or when

 it occurred—into a stew that they allege creates an aroma of discriminatory animus. But, as the

 R&R correctly found, the law requires that there be a plausible inference of discrimination in the

 causal connection between the adverse employment action and the alleged racial, ethnic, or

 religious animus. It is not enough for Plaintiffs to allege that, over the course of years, a handful

 of unnamed co-workers and supervisors have made offensive comments about certain racial,

 ethnic, or religious groups; that Plaintiffs allege a stew of discriminatory animus does not impart

 flavor to every disciplinary action taken against Plaintiffs and thereby transform those actions,

 even if unjustified, into discriminatory adverse employment actions. As the R&R painstakingly

 sorted out, the TAC simply fails to allege any facts from which to plausibly infer that any of the

 disciplinary actions taken against Plaintiffs were motivated by racial, ethnic, or religious animus.

 II.    Plaintiffs’ Allegations Regarding Discipline for Policy Violations

        Plaintiffs’ next objection argues that the R&R failed to consider their allegations that

 Defendant “repeatedly disciplined Plaintiffs for policy violations they did not commit” (Pls.’ Objs.,

 Dkt. 64, at ECF 6 (citing R&R, Dkt. 63, at 24–25)), and that the R&R “incorrectly concluded that

 Plaintiffs’ allegations do not raise a minimal inference of discrimination” (id. at ECF 7). In

 support, Plaintiffs restate numerous allegations from the TAC pertaining to Defendant’s Travel




                                                   6
Case 1:18-cv-00002-PKC-PK Document 68 Filed 05/29/20 Page 7 of 14 PageID #: 474



 Pass Policy (see id. at ECF 7–8) and maintain that these allegations are “strong circumstantia l

 evidence” of discrimination (id. at ECF 9). The Court disagrees.

        First, and to the extent Plaintiffs’ objection is “merely [a] perfunctory response[]” to the

 R&R, the Court finds no clear error in the R&R’s analysis.        Rafiy, 2019 WL 7046560, at *1

 (internal quotation and citation omitted).   Even affording de novo review, however, Plaintiffs’

 objection plainly lacks merit. The R&R explicitly considered Plaintiffs’ allegations that they were

 disciplined as a result of their purported violations of the Travel Pass Policy (see R&R, Dkt. 63, at

 24–27), 5 and nevertheless found that Plaintiffs’ contention “d[id] not add to the inference of

 discrimination” because Plaintiffs did not allege facts “sufficient to give ‘plausible support to a

 minimal inference of discriminatory motivation’” (id. at 25 (quoting Littlejohn, 795 F.3d at 311)).

 Plaintiffs’ objection newly relies on Reeves v. Sanderson Plumbing Products, 530 U.S. 133 (2000),

 to argue that their “allegations provide a minimal inference of discrimination” (Pls.’ Objs., Dkt.

 64, at ECF 7) because they have alleged the “objective falsity of Delta’s explanations” (id. at ECF

 8). However, not only was Reeves decided before the plausibility requirement established in Iqbal,

 see 556 U.S. at 678, but the holding in Reeves—that “a plaintiff’s prima facie case, combined with

 sufficient evidence to find that the employer’s asserted justification is false, may permit the trier

 of fact to conclude that the employer unlawfully discriminated,” 530 U.S. at 148 (emphasis

 added)—does not apply at the motion to dismiss stage. Moreover, even assuming that Plaintif fs

 are correct that the Court must “accept[] as true that Delta’s reasons for discipline were baseless”

 (Pls.’ Objs., Dkt. 64, at ECF 9), the result is the same because there still is no allegation in the




        5  Indeed, the R&R states that “Plaintiffs’ allegations include extensive details to rebut
 Delta’s purported reasons for suspending or terminating them, such as Plaintiffs’ longstand ing
 relationships with their travel companions.” (R&R, Dkt. 63, at 24 (citing TAC, Dkt. 37, ¶¶ 99–
 105, 141–43, 152, 153, 174–77, 194, 195, 213–15, 238, 239).)
                                                  7
Case 1:18-cv-00002-PKC-PK Document 68 Filed 05/29/20 Page 8 of 14 PageID #: 475



 TAC from which this Court can plausibly infer that Plaintiffs’ unjustified or unfair treatment was

 motivated by Plaintiffs’ race, ethnicity, or religion, or their association with or advocacy on behalf

 of individuals of that race, ethnicity, or religion. See Littlejohn, 795 F.3d at 307 (holding that, in

 order to survive a motion to dismiss under Title VII, a plaintiff must present “some minima l

 evidence suggesting an inference that the employer acted with discriminatory motivatio n”).

 Accordingly, the Court finds that the R&R properly considered Plaintiffs’ allegations of discipline

 by Defendant.

 III.   Plaintiffs’ Allegations of a Severe or Pervasive Hostile Work Environment

        Plaintiffs next argue that the R&R failed to consider Plaintiffs’ allegations of a hostile work

 environment, and that the R&R was “simply incorrect that the alleged anti-Semitic remarks are

 not objectively offensive.” (Pls.’ Objs., Dkt. 64, at ECF 10.) In support, Plaintiffs restate various

 allegations from the TAC and maintain that the allegedly anti-Semitic comments were “objective ly

 severe” and that “Plaintiffs subjectively found the environment to be abusive.” (Id. at ECF 11.)

 The Court again disagrees. First, and to the extent Plaintiffs argue that the R&R was “simply

 incorrect” (id. at ECF 10), their objection is at best a perfunctory response to this portion of the

 R&R that warrants only clear error review. 6 See Rafiy, 2019 WL 7046560, at *1. The Court finds

 no such clear error.



        6   The Court also notes that Plaintiffs mischaracterize the R&R as finding that the alleged
 disparaging comments were not “objectively offensive.” (Pls.’ Objs., Dkt. 64, at ECF 10.) More
 accurately, the R&R found that the comments were not “severe” or “pervasive” under the relevant
 hostile work environment standards. (R&R, Dkt. 63, at 45–46.) However, to the extent the R&R
 found that Plaintiffs did not allege that they were “subjectively offended” by the comments (id. at
 46), the Court disregards that finding, as it is not necessary to resolve the motion with respect to
 Plaintiffs’ hostile work environment claim. For the same reason, the Court declines to consider
 Plaintiffs’ seemingly new argument that “it can also be inferred [from Plaintiffs’ other factual
 allegations] that Plaintiffs subjectively found the environment to be abusive.” (Pls.’ Objs., Dkt.
 64, at ECF 11). See Razzoli v. Fed. Bureau of Prisons, No. 12-CV-3774 (LAP) (KNF), 2014 WL
 2440771, at *5 (S.D.N.Y. May 30, 2014) (finding that “new arguments and factual assertions
                                                   8
Case 1:18-cv-00002-PKC-PK Document 68 Filed 05/29/20 Page 9 of 14 PageID #: 476



        Even applying de novo review to the relevant portion of the R&R, the Court finds that the

 R&R explicitly considered all of the TAC’s factual allegations related to Plaintiffs’ hostile work

 environment claims and properly concluded that Plaintiffs had not “allege[d] harassment of such

 quality or quantity that a reasonable employee would find the conditions of their employme nt

 altered for the worse.” (See R&R, Dkt. 63, at 43–46.)

        Plaintiffs further add that the R&R “did not consider the totality of the circumstances for

 the hostile work environment claim” and that the R&R did not include a discussion of “Delta’s

 baseless discipline” in analyzing Plaintiffs’ hostile work environment claims. (Pls.’ Objs., Dkt.

 64, at ECF 12.) While it is true that the R&R does not reiterate Plaintiffs’ various allegations of

 purportedly baseless discipline by Defendant in the hostile work environment analysis, this is of

 no consequence. The R&R reviewed the required elements for a hostile work environment claim

 (see R&R, Dkt. 63, at 42–43) and correctly noted that Plaintiffs had failed to allege that the

 allegedly discriminatory comments “were so severe or pervasive that they altered the terms of

 Plaintiffs’ employment for the worse” (id. at 47; see also id. (“Plaintiffs do not allege how any of

 these remarks altered the terms and conditions of their employment.”)).       Plaintiffs’ argument is

 essentially a repackaging of their first objection, discussed supra. (See Pls.’ Objs., Dkt. 64, at ECF

 6 (“The combination of false discipline and hostile work environment, push Plaintiffs’ claim[s]

 over the line from merely possible to plausible.” (emphasis in original) (internal quotations and

 citations omitted)).) However, and as discussed supra, because Plaintiffs raised this argument in

 prior filings before Judge Kuo, the Court reviews this portion of the R&R only for clear error and

 finds none.




 cannot properly be raised for the first time in objections to the [R&R], and indeed may not be
 deemed objections at all”).
                                                   9
Case 1:18-cv-00002-PKC-PK Document 68 Filed 05/29/20 Page 10 of 14 PageID #: 477



        Plaintiffs separately take issue with the R&R’s observation that, “if a harassing employee

 is the victim’s co-worker, the employer is liable only if it was negligent in controlling working

 conditions.” (R&R, Dkt. 63, at 43 (quoting Fenner v. News Corp., No. 09-CV-9832 (LGS), 2013

 WL 6244156, at *13 (S.D.N.Y. Dec. 2, 2013)).) Plaintiffs maintain that “[w]hether manageme nt

 was negligent in controlling the hostile work environment is an affirmative defense and not ripe

 upon a motion to dismiss.” (Pls.’ Objs., Dkt. 64, at ECF 12 (citing Burlington Indus., Inc. v.

 Ellerth, 524 U.S. 742 (1998)).) But, in making this argument, Plaintiffs cite out of context one

 portion of the R&R’s thorough application of the legal standard for hostile work environme nt

 claims. As the R&R separately discusses, “[t]o avoid dismissal under FRCP 12(b)(6), a plaintiff

 need only plead facts sufficient to support the conclusion that she was faced with harassment . . .

 of such quality or quantity that a reasonable employee would find the conditions of her

 employment altered for the worse.” (R&R, Dkt. 63, at 42 (quoting Patane v. Clark, 508 F.3d 106,

 114 (2d Cir. 2007)).)     The R&R correctly applied this standard to Plaintiffs’ hostile work

 environment claims and then noted that, “[e]ven if all three [] prongs for a hostile work environment

 were met” to successfully state hostile work environment claims, which they were not, Plaintif fs

 had not alleged facts “to support negligence by Delta in controlling the environment.” (Id. at 48.)

 Read in conjunction with its preceding paragraphs, this observation merely highlights a deficienc y

 in the TAC that was not otherwise dispositive in the R&R’s ultimate finding that Plaintiffs had

 failed to state claims for hostile work environment, and its recommendation that Plaintiffs’ hostile

 work environment claims be dismissed at this stage.

        Accordingly, the Court finds Plaintiffs’ objection to the R&R’s analysis of their hostile

 environment claims is not persuasive so as to warrant modification of this portion of the R&R.

 The Court adopts the R&R’s recommendation that these claims be dismissed.


                                                  10
Case 1:18-cv-00002-PKC-PK Document 68 Filed 05/29/20 Page 11 of 14 PageID #: 478



 IV.     Plaintiffs’ Allegations of Associational Discrimination

         Plaintiffs’ next objection reiterates arguments from Plaintiffs’ second and third objections

 but with respect to those Plaintiffs alleging associational discrimination. 7      Specifically, the

 objection argues that those Plaintiffs “raised plausible discrimination and hostile work

 environment claims because they were the target of false discipline.” (Pls.’ Objs., Dkt. 64, at ECF

 12.) Plaintiffs further argue that the R&R erred where it found that “no allegations give rise to an

 inference of discrimination based on [these] Plaintiffs’ association with Jewish, Israeli and

 Hebrew-speaking passengers or co-workers.” (Id. at ECF 13 (quoting R&R, Dkt. 63, at 26).)

 Plaintiffs’ arguments lack merit.    First, insofar as Plaintiffs simply argue that the R&R was

 incorrect in finding that Plaintiffs’ allegations did not give rise to an inference of associationa l

 discrimination, Plaintiffs again offer merely a perfunctory objection that warrants only clear error

 review of this portion of the R&R. See Rafiy, 2019 WL 7046560, at *1. The Court finds no such

 clear error.

         Upon de novo review, Plaintiffs’ objection still lacks merit. The R&R correctly cited the

 applicable legal standard, noting that “Plaintiffs whose claims are based on associationa l

 discrimination must still meet the standards for alleging an inference of discrimination.” (R&R,

 Dkt. 63, at 26 (citing Holcomb v. Iona Coll., 521 F.3d 130, 139 (2d Cir. 2008)).) The R&R then

 reviewed Plaintiffs’ factual allegations related to their claims of associational discrimination and

 correctly found that all of the alleged comments were about members of the protected class and

 not those claiming an association with members of the protected class. (Id. at 26–27.) The R&R

 observed that Plaintiffs did not allege the existence of similarly situated employees who did not



         7Plaintiffs Sanchez, Miller, Suarez, Allen, and Panza claimed ethnic discrimination based
 on their association with Jewish friends or colleagues. (See R&R, Dkt. 63, at 25 (citing TAC
 ¶¶ 97, 130, 145, 148, 169, 189, 260).)
                                                  11
Case 1:18-cv-00002-PKC-PK Document 68 Filed 05/29/20 Page 12 of 14 PageID #: 479



 associate with Jewish, Israeli, and Hebrew-speaking passengers or co-workers.              (Id. at 27.)

 Plaintiffs maintain that several Plaintiffs’ association with members of the protected classes at

 issue, in conjunction with the discipline they received, require an inference of discriminatio n.

 (Pls.’ Objs., Dkt. 64, at ECF 13 (“Here again, the Magistrate Judge gave Delta’s false reasons for

 discipline no weight.”).)   But, again, Plaintiffs’ “combination” argument was raised in earlier

 filings before Judge Kuo; the Court finds no clear error in the R&R’s analysis on this issue. Even

 construing this iteration of Plaintiffs’ combination argument as different, in that it specifica lly

 addresses claims of associational discrimination, the Court finds that Plaintiffs have still failed to

 allege how their allegations of purportedly unwarranted discipline by Defendant could create an

 inference of associational discrimination absent any comments directed at those Plaintiffs claiming

 an association with members of the protected class. “A plaintiff must be able to show that the

 adverse employment action resulted because the employer disapproved of the plaintiff’s

 association with a member of the protected class.” (R&R, Dkt. 63, at 25–26 (citing Holcomb, 521

 F.3d at 139).) The Court agrees with the R&R’s finding that Plaintiffs have not alleged suffic ie nt

 facts to give rise to an inference of associational discrimination, even in light of their non-

 conclusory factual allegations concerning unjustified discipline by Defendant. Accordingly, the

 Court adopts the portion of the R&R recommending dismissal of Plaintiffs’ associationa l

 discrimination claims.

 V.     Comparators as a Legal Requirement at the Motion to Dismiss Stage

        Plaintiffs’ fifth objection, “[a]s cited in Plaintiffs’ prior brief,” maintains that “comparators

 are not a legal requirement to survive a motion to dismiss.” (Pls.’ Objs., Dkt. 64, at 13 (citing

 Barrett, 39 F. Supp. 3d at 407).) Plaintiffs’ restatement of this argument alone justifies only clear

 error review. See Sosa, 368 F. Supp. 3d at 495. However, even applying de novo review, the


                                                   12
Case 1:18-cv-00002-PKC-PK Document 68 Filed 05/29/20 Page 13 of 14 PageID #: 480



 Court finds that Plaintiffs are incorrect in characterizing the R&R as deeming comparators to be a

 legal requirement. Rather, the R&R properly stated that

        [w]hile Plaintiffs do not need to provide evidence of similarly situated comparators
        at the motion to dismiss stage, they still bear the burden of pleading facts that they
        were treated more harshly than those outside their protected class who were
        similarly situated “in all material respects,” and that this different treatment is
        related to their ethnicity.

 (R&R, Dkt. 63, at 22 (emphasis in original) (quoting Olivier v. County of Rockland, No. 15-CV-

 8337 (KMK), 2018 WL 401187, at *7 (S.D.N.Y. Jan. 11, 2018)).) As such, the Court is entirely

 unpersuaded by Plaintiffs’ objection.

 VI.    Allegations of Age Discrimination

        Plaintiffs’ final objection maintains that Plaintiffs have alleged facts that, “considered

 together, . . . are enough to make out a plausible claim that the stated reasons for [Defendant’s]

 adverse employment actions were pretextual and age discrimination was the cause of Delta’s

 discipline.” (Pls.’ Objs., Dkt. 64, at ECF 14.) This objection, without supporting case law or any

 other citations, is a “[g]eneral or conclusory objection,” Chime, 137 F. Supp. 3d at 187 (interna l

 quotation and citation omitted), and the Court accordingly reviews this portion of the R&R only

 for clear error. Finding none, the Court adopts the portion of the R&R recommending dismissa l

 of Plaintiffs’ age discrimination claims.

                                             CONCLUSION

        For the reasons stated above, the Court adopts those portions of the R&R that pertain to

 Plaintiffs’ remaining claims of discrimination under Title VII, Section 1981, and the ADEA, and

 grants Defendant’s motion to dismiss those claims. The Clerk of Court is respectfully requested

 to enter judgment and close this case.




                                                 13
Case 1:18-cv-00002-PKC-PK Document 68 Filed 05/29/20 Page 14 of 14 PageID #: 481



                                            SO ORDERED.

                                            /s/ Pamela K. Chen
                                            Pamela K. Chen
                                            United States District Judge

 Dated: May 29, 2020
        Brooklyn, New York




                                       14
